Citation Nr: 0929890	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infection (cystitis) and urethra infection.

2.  Entitlement to service connection for Peyronie's disease. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims.  

In a July 2006 decision, the Board remanded these issues for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially requested a Board hearing in 
Washington, DC, which a May 2006 Board letter informed him 
was scheduled for July 20, 2006.  In June 2006, he requested 
a Travel Board hearing in lieu of the Board hearing. 

The Veteran was scheduled for a Travel Board hearing on 
January 9, 2007.  In a December 2006 letter, the Veteran 
indicated that he was presently not capable of appearing at 
his hearing as a result of his depression and Seasonal 
Affective Disorder.

The Veteran was then scheduled for a Travel Board hearing on 
June 8, 2007.  However, in a May 2007 letter the Veteran 
again indicated that he was not able to attend the hearing as 
he was under doctor's care for his chronic depression.

The Veteran was then scheduled for a Travel Board hearing on 
January 15, 2008.  In a December 2007 letter the Veteran 
again indicated that he was unable to appear as a result of 
his chronic depression.

The Veteran was then scheduled for Travel Board hearings on 
June 27, 2008, September 15, 2008 and June 26, 2009 but again 
indicated that he was unable to attend because of illness.

In a July 2009 letter, the Veteran indicated that he was 
unable to attend his June 26, 2009 hearing as he was 
incapable of making a live presentation at that time due to 
illness.

In August 2009, the undersigned Veterans Law Judge found that 
good cause was shown for the hearing to be rescheduled and 
granted the Veteran's motion to reschedule a Travel Board 
hearing before a Veterans Law Judge.  See 38 C.F.R. § 
20.704(c) (2008). 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran before a 
Veterans Law Judge as soon as such a hearing is practically 
possible.  He should be notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 20.704(b) (2008).

Then, this case should be returned to the Board for 
appropriate action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




